Citation Nr: 0301712	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  99-02 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for syncope.

4.  Entitlement to service connection for a head injury.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
depression.

6.  Entitlement to an increased rating for a right ankle 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from April 1981 to April 
1985.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1997 rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the issues on appeal.

These claims were previously before the Board and were the 
subject of a September 2001 decision and remand.  That Board 
decision denied service connection for a right shoulder 
disability and syncope; found that new and material evidence 
had not been submitted to reopen a claim for service 
connection for depression; found that new and material 
evidence had been submitted to reopen a claim for service 
connection for a head injury and reopened that claim; and 
found that a rating greater than 10 percent was not warranted 
for a right ankle disability.  The attached remand requested 
development on the claims for service connection for 
headaches and a head injury.

A June 2002 Order of the United States Court of Appeals for 
Veterans Claims (Court) vacated that portion of the September 
2001 Board decision that denied service connection for a 
right shoulder disability and syncope; determined that new 
and material evidence had not been submitted to reopen a 
claim for service connection for depression; and denied a 
rating greater than 10 percent for a right ankle disability.

In a November 1998 letter, the veteran indicated that he 
actually desired to claim entitlement to service connection 
for a left shoulder disability, rather than a right shoulder 
disability.  However, he has perfected an appeal only on the 
issue of entitlement to service connection for a right 
shoulder disability.  His claim of entitlement to service 
connection for a left shoulder disability was denied by a 
July 1985 rating decision.  The veteran did not perfect an 
appeal to that denial.  While his November 1998 communication 
may represent a claim to reopen his claim of entitlement to 
service connection for a left shoulder disability, he has not 
perfected any appeal of that claim and that claim is not 
before the Board.  Therefore, that claim is referred to the 
RO for the appropriate action.

The Board notes that no action has been taken by the RO on 
the Board's September 2001 remand.  A remand by the Board 
confers on the claimant, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Therefore, the Board notes that the action 
requested in the September 2001 remand was not vacated by the 
June 2002 Order of the Court and must be completed in 
addition to the action requested by this remand.


REMAND

The veteran requested a hearing before a Member of the Board 
at the RO in Roanoke, Virginia.  An appellant is entitled to 
a personal hearing before a Member of the Board where, as 
here, he expresses a desire to appear in person.  38 C.F.R. 
§ 20.700 (2002).  The veteran was scheduled for a hearing on 
January 24, 2001, and failed to report to that hearing.  
However, the June 2002 Joint Motion for Remand and to Stay 
Proceedings noted that the letter informing the veteran of 
the hearing was improperly addressed.  In the motion, the 
parties agreed that the veteran should be provided an 
additional opportunity for a hearing.  On the basis of that 
motion, the Court vacated the September 2001 Board decision 
to the extent that it was adverse to the veteran.

Therefore, pursuant to the motion and the order of the Court, 
the Board finds that a remand is necessary so that the 
veteran can be scheduled for a hearing with notice provided 
to his most recent address of record.

Accordingly, this case is REMANDED for the following:

The RO should schedule a hearing for the 
veteran before a Member of the Board at 
the RO, and provide notice at his most 
recent address of record.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).


